ACCEPTED
                                                                                                    04-17-00409-CV
*,*t-_.   _.   |                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                                 9/25/2017 10:21 AM



                                             NO. 04-17-00409-CV

                                                                        FILED IN
                                 IN THE                          4th COURT  OF APPEALS
                                          FOURTH COURT OF APPEALS SAN ANTONIO,    TEXAS
                                          SAN ANTONIO, TEXAS    09/25/2017 10:21:34 AM
                                                                   KEITH E. HOTTLE
                                                                         CLERK

                                                Samuel Dodson
                                                  Appellant
                                                      VS.
                   Benito Munoz d/b/a B M Transport, Erik Munoz, and David Henry Owens
                                                   Appellees
                                                   And
                                  American Interstate Insurance Company


                                    On appeal from Cause No. 16-0367-CV
                            25th Judicial District Court of Guadalupe County, Texas
                                Honorable William D. Old Ill., Presiding Judge



                          UNOPPOSED MOTION FOR EXTENSION OF
                            TIME TO FILE BRIEF OF APPELLEE


                      Samuel Dodson (((Appellant") respectfully moves this Court for an

               unopposed extension of time to flle Appellant,s brief in the above-styled appeal as

               follows:

               1.      This is an appeal from the Trial Court,s take nothing judgment in favor

               of Appellees Benito Munoz d/b/a B M Transport, Erik Munoz, and David Henry

               Owens and against Appellant. Appellant timely flled his notice of appeal.
2.       Specifically) Appellant respectfully requests that the Court extend the cuITent

deadline for filing Appellant,s brief by 30 days from October 2, 2017 to November 1 ,

2017 because of scheduling conflicts with the current briefing SChedule. TEX. R.

APP. P. 38.6(d). Appellant,s counsel has a trial setting on October 2, 2017 in Nueces

County Court at Law No. 3.

3.       This is Appellant,s first request for an extension Of time tO flle Appellant,s

brief'
4.       Appellant requests this extension in the interests of justice and faimess and

not because of any failure of Appellant or his counsel to comply with the Texas

Rules of Appellate Procedure. Submission of this case will not be unduly delayed by

the granting of this request.

5.       Appellee has agreed with this requested relief.

         THEREFORE, Appellant respectfully prays the Court grant his extension of

time to flle Appellant,s brief, through and including November 1, 2017, and grant

him all such other and further relief as this Court deems just.

                                         Respectfully submitted,




                                         State BarNo. 08124100
                                         521 Starr Street
                                            2
                                      Corpus Christi, Texas, 78401 I
                                      Telephone: (361) 985-0600
                                      Fax: (361) 985-0601
                                      Email :bgonzalez-svc@tjhlaw. com
                                      Counsel for Appellant Samuel Dodson

                      CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with counsel for Appellees, Benito Munoz

d/b/a B M Transport, Erik Munoz, and David Henry Owens; and counsel for

American Interstate Insurance Company and was advised by email that they do

not oppose this requested extension of time.




                                         3
1   a   I   +




                                      CERTIFICATE OF SERVICE

                  I hereby certify that I served a true and correct copy of this Motion on the-

            counsel of record listed below via e-flling on this 25th day of September 20 17.


            Dan Pozza
            Pozza & Whyte, PLLC
            239 East Commerce Street
            San Antonio, TX 78205
            Phone:(210) 287-9068
            Fax: (210) 222-8477
            Lany J. Goldman
            Goldman & Associates
            10100 Reunion Place, Suite 800
            Sam Antonio, Texas 78216
            Phone: (210) 340-9800
            Fax: (210) 340-9888
            ATTORI\unYS FOR AppELLEES

            Brent L. Watkins
            Krystal Elaine RIley
            SKELTON SLUSRER BARNIIILL WATKINS WELLS, PLLC
            1616 S. Chestnut St.
            Lufkin, Texas 7590 1
            Phone: (936) 632-2300
            Fax: (936) 632-6545
            ATTORNEYS FOR AnfflRICAN INTERSTATE INSURANCE CoMPAFIV